Citation Nr: 0519737	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-12 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or on 
account of being housebound.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 until March 
1969.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
November 2001 rating decision of the VA Regional Office (RO) 
in Columbia, South Carolina that denied entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person, or on account of being 
housebound.

This case was remanded by the Board in July 2004 for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its previous remand the Board asked that the veteran be 
afforded an examination, and that the examiner answer 
specific questions needed to evaluate her entitlement to 
special monthly compensation based on the need for aid and 
attendance or on account of being housebound.  The veteran 
was afforded an examination in August 2004, but the examiner 
did not provide answers to the specific questions contained 
in the remand.

The examiner did opine that the veteran's service connected 
psychiatric disability did not require "constant" care by 
another person.  Applicable regulations, however, 
specifically provide that a claimant need not require 
"constant" care to be entitled to the aid and attendance 
benefit.  Need for "regular" assistance is sufficient.  
38 C.F.R. § 3.152(a) (2004).

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded an 
examination for aid and attendance or 
housebound status.  The examiner should 
review the claims folder, and note such 
review in the examination report.

The examiner should provide answers to 
the following questions:

a) Does the veteran's service connected 
psychiatric disability render her 
incapable of protecting herself from the 
hazards incident to her environment?

b) Does the veteran's service connected 
psychiatric disability render her 
incapable of self care (including 
inability to dress or undress herself, 
keep herself ordinarily clean and 
presentable, or attend to the wants of 
nature)?

c) Does the veteran's service connected 
psychiatric disability cause her to be 
substantially confined to her dwelling 
and its immediate premises?

2.  After ensuring that the examination 
report contains answer to the questions 
posed in this remand, readjudicate the 
claim.  If it is not fully granted, issue 
a supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





